 Case 1:20-cv-00131-JTN-RSK ECF No. 16 filed 09/30/20 PageID.219 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOHN MORALEZ,

        Plaintiff,
                                                                    Case No. 1:20-cv-131
 v.
                                                                    HON. JANET T. NEFF
 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       On February 12, 2020, Plaintiff, proceeding pro se, initiated this action against the Equal

Employment Opportunity Commission (EEOC) and other government officials. The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending that the action be dismissed upon screening pursuant to 28 U.S.C. § 1915(e)(2)(B).

The matter is presently before the Court on Plaintiff’s objections to the Report and

Recommendation. Additionally, Plaintiff has filed various motions. In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objections have been made. The Court

denies the objections, denies the motions, and issues this Opinion and Order.

                                       I.      Objections

       Plaintiff raises eight objections to the Magistrate Judge’s recommendation to dismiss

Plaintiff’s complaint (Pl. Obj., ECF No. 15). The objections variously argue alleged “gross illegal

procedural errors” in the Magistrate Judge’s issuance of the Report and Recommendation or allege
 Case 1:20-cv-00131-JTN-RSK ECF No. 16 filed 09/30/20 PageID.220 Page 2 of 4




an abuse of discretion by the Magistrate Judge, citing analysis in previous lawsuits before this

Court on the same matter: John Moralez v. Equal Employment Opportunity Commission, et al.,

Case No. 1:18-cv-634 (W.D. Mich.), and John Moralez v. Equal Employment Opportunity

Commission, et al., Case No. 1:19-cv-957 (W.D. Mich.). Plaintiff seeks sanctions against the

Magistrate Judge. Plaintiff attaches a copy of the docket for his related case, No. 1:18-cv-634,

contending that the Court must approve a “Federal Marshall [sic] to ‘serve’ the pro se Plaintiff’s

February 12, 2020 filed ‘summons + complaint’ to the Defendant EEOC and Ms. Carolyn

Almassian as legally mandated by the U.S. Sixth Circuit Court of Appeals” (id. at PageID.202).

Contrary to Plaintiff’s assertion, the Magistrate Judge properly determined upon screening, in

advance of any required service, that Plaintiff’s complaint “fails to state a claim upon which relief

may be granted and is frivolous” (R&R, ECF No. 14 at PageID.188). Plaintiff presents no

coherent, valid challenge to the Magistrate Judge’s analysis or conclusion. Therefore, Plaintiff’s

objections are denied.


                                          II.    Motions

       Plaintiff has filed a Motion for Summary Judgment (ECF No. 6), a Motion to serve the

complaint (ECF No. 7), and a Motion for judgment on the pleadings (ECF No. 10). Contrary to

Plaintiff’s arguments, the Magistrate Judge is not required to issue report and recommendations

on Plaintiff’s motions before reviewing his complaint under 28 U.S.C. § 1915(e)(2). In light

of the Magistrate Judge’s recommendation to dismiss Plaintiff’s complaint, and the denial

of Plaintiff’s objections, the motions are denied as moot.

                                         III.    Sanctions

       After a thorough and well-stated background of Plaintiff’s continued litigation, including

three cases before the undersigned on the same matter, the Magistrate Judge recommends that


                                                 2
 Case 1:20-cv-00131-JTN-RSK ECF No. 16 filed 09/30/20 PageID.221 Page 3 of 4




sanctions be imposed against Plaintiff. Plaintiff is a frequent pro se litigator and restricted filer.

However, Plaintiff’s “restricted filer” status has failed to deter his repeated, frivolous or excessive

filings. This Court agrees that further sanctions are warranted and necessary to avoid further taxing

this Court’s limited judicial resources. Therefore, for the reasons set forth in the Report and

Recommendation, the Court will order that Plaintiff is barred from filing any future actions in this

Court based on the facts, transactions, or rulings set forth in Case No. 1:18-cv-634.

       Accordingly, this Court denies the objections and adopts the Magistrate Judge’s Report

and Recommendation as the Opinion of this Court. Because this Opinion and Order resolves all

pending claims in this case, a Judgment will also be entered. See FED. R. CIV. P. 58. Further,

because this action was filed in forma pauperis, this Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3), as recommended by the Magistrate Judge, that an appeal of this decision would not

be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled

on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 15) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 14) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

6), Motion to serve the complaint (ECF No. 7), and Motion for judgment on the pleadings (ECF

No. 10) are DENIED as moot.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.




                                                  3
 Case 1:20-cv-00131-JTN-RSK ECF No. 16 filed 09/30/20 PageID.222 Page 4 of 4




       IT IS FURTHER ORDERED that Plaintiff is barred from filing any future actions in this

Court based on the facts, transactions, or rulings set forth in Case No. 1:18-cv-634.



Dated: September 30, 2020                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 4
